Case 18-09108-RLM-11                Doc 1341    Filed 11/11/20       EOD 11/11/20 18:43:21            Pg 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


     In re:                                                   Chapter 11
                            1
     USA GYMNASTICS,                                          Case No. 18-09108-RLM-11

                           Debtor.


        NOTICE OF JENNER & BLOCK’S MONTHLY STATEMENT FOR SERVICES
              RENDERED AND EXPENSES INCURRED IN OCTOBER 2020

              PLEASE TAKE NOTICE that on November 11, 2020 Jenner & Block LLP, as counsel to

 the debtor and debtor in possession in the above-captioned chapter 11 case, submitted a monthly

 invoice for fees and expenses incurred between October 1, 2020 and October 31, 2020 (the
                                2
 “October 2020 Invoice”), in accordance with the Order Granting Debtor’s Motion For Entry Of

 Order Establishing Procedures For Interim Compensation And Reimbursement Of Professionals

 [Dkt. 187] (the “Interim Compensation Order”).

              PLEASE TAKE FURTHER NOTICE that the October 2020 Invoice, attached hereto as

 Exhibit A, seeks compensation for $154,802.25 in fees and $809.34 in expenses.

              PLEASE TAKE FURTHER NOTICE that any objections to the October 2020 Invoice

 must be filed and served upon the undersigned counsel by November 25, 2020 at 4:00 p.m.

 (prevailing Eastern time), in accordance with the Interim Compensation Order.




 1
   The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
 2
   The October 2020 Invoice is redacted to avoid the disclosure of privileged and confidential information.
Case 18-09108-RLM-11          Doc 1341      Filed 11/11/20     EOD 11/11/20 18:43:21      Pg 2 of 2




        PLEASE TAKE FURTHER NOTICE that, if no objection is timely filed, the Debtor shall

 promptly pay 80% of the fees and 100% of the expenses identified in the October 2020 Invoice,

 subject to final approval by the Court at a future hearing.


 Dated: November 11, 2020                              Respectfully submitted,

                                                       JENNER & BLOCK LLP

                                                       By: /s/ Catherine Steege
                                                       Catherine L. Steege (admitted pro hac vice)
                                                       Dean N. Panos (admitted pro hac vice)
                                                       Melissa M. Root (#24230-49)
                                                       353 N. Clark Street
                                                       Chicago, Illinois 60654
                                                       (312) 222-9350
                                                       csteege@jenner.com
                                                       dpanos@jenner.com
                                                       mroot@jenner.com
                                                       Counsel for the Debtor




                                                   2
